 

FBI KUJTIM

AO 442 (Rev. 11/11) Arrest Warrant SADIKU.

 

 

 

UNITED STATES DISTRICT COURT
| for the RECEIVED BY:

Eastern District of Tennessee sate Al aelaa, 2. Timea: BOR

U.S. MARSHAL E/TN

  
 
 

 

 

United States of America . KNOXVILLE. TN

Vv. )

) Case No. 3:20-cr-21
ANMING HU ) :
)
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer =

nest 24

YOU ARE COMMANDED to arrest and bring before a United States magistrate Judge wou Wiicessary delay

 

(name of person to be arrested) ANMING HU eS ee = >
who is accused of an offense or violation based on the following document filed with the court: Bo S i “hi

n mes

fete
wm Indictment © Superseding Indictment O Information © Superseding Information 75

C] Probation Violation Petition O Supervised Release Violation Petition Oo Violation Notice order of the Court

This offense is briefly described as follows:

18 USC 1343: Wire Fraud

18 USC 1001 and 1002: False Statements

 

Date: 2 {2 4 | 20

 

Issuing off eer ’s signature NN

City and state: sequal 4 [A JOHN RIS, CLERK

"Print 8 ea nome: and title

 

Return

This warrant was receiver (date) a, / Qe [ ALLO , and the person was arrested on (date) 2[r1 91/2020

at (city andstae) © yroxville —nJ
7

Date: 2 / x7) / 2O2 0 NSS

Arresting officer’s-signature

Viger S airy SrbelQb Non

Printed name and title

 

 

 

 

 

E | Sase|2|2ey op dee ep Document 17. Filed PH Po Ae tbe +S
